Citation Nr: 0735223	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-25 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to December 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Regional Office (RO) that denied service connection for 
bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).

The service medical records are not available and could not 
be located.  The veteran stated that during service he was 
not given ear plugs during the times he was on the rifle, 
machine gun and simulated combat ranges in basic training and 
while in Japan.  The veteran's discharge certificate and the 
Army Separation and Qualification Record reflect that the he 
was a platoon leader.  As such, the evidence indicates that 
the veteran was exposed to acoustic trauma.

An August 2004 statement by the veteran's wife reported that 
she realized he was having trouble with his hearing dating 
back to 1947.  She describes an instance from that time when 
he demonstrated an inability to hear by asking her to repeat 
herself.  She also reports several later instances where she 
heard her husband saying he could not hear or observed that 
he had trouble hearing.

Private medical records from February 1968 reflect that the 
veteran did exhibit some hearing loss at the time.  The 
audiogram lists decibel loss ranging from 0-55 in the left 
ear and 0-60 in the right ear from 500 to 4,000 Hertz.  With 
no service medical records available, this examination is the 
earliest clinical evidence of hearing loss following service. 

In addition, the private medical records indicate that a 
current disability exists.  A May 2004 note from a private 
examiner reported that the audiometric evaluation revealed a 
bilateral severe mid to high frequency sensorineural hearing 
loss.  The Board notes that the veteran has not been afforded 
a VA examination to determine whether his current bilateral 
hearing loss is related to service

As the record shows evidence of evidence of acoustic trauma 
in service, lay testimony of possible hearing problems 
following service, and a current disability which could be 
related to service, a VA examination is necessary to obtain 
an opinion as to the current etiology.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006)

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that advises the 
veteran that a disability rating and 
effective date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who have treated him for hearing loss.  
After securing any necessary release, 
obtain any records which are not duplicates 
of those in the claims file.

3.  The veteran should be afforded a VA 
examination by an appropriate specialist to 
determine the nature of the condition and 
to provide an opinion as to its possible 
relationship to service.  All necessary 
tests should be performed.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.

Based upon review of the claims file, 
examination of the veteran, and sound 
medical principles, the examiner should 
furnish an opinion concerning whether it 
is more likely, less likely, or at least 
as likely as not that the veteran's 
current bilateral hearing loss is related 
to service, to include noise exposure 
therein.  A rationale for any opinion 
expressed should be set forth.  

4.  Following completion of the above, the 
record should again be reviewed to 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



